IN THE SUPREME COURT OF THE STATE OF DELAWARE


In the Matter of a Member of          §
the Bar of the Supreme Court of       §     No. 121, 2019
the State of Delaware:                §
                                      §     ODC File Nos. 114246-B
      JACKSON PHILLIPS,               §                   114381-B
                                      §
                   Respondent.        §

                         Submitted: March 14, 2019
                         Decided:   March 15, 2019

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

PER CURIAM:

                                     ORDER

      AND NOW, this 15th day of March, 2019, upon receipt of sufficient evidence

demonstrating Jackson Phillips, Esquire (“Respondent”), is suffering from a

physical or mental health condition which is adversely affecting his ability to

practice law and without opposition from the Office of Disciplinary Counsel

(“ODC”), it is HEREBY ORDERED:

      (1)     The Respondent, for good cause shown, is hereby immediately

transferred to disability inactive status under Rule 19(b) of the Delaware Lawyers’

Rules of Disciplinary Procedure (“Procedural Rules”).
         (2)   As stated in Procedural Rule 19(e), Respondent shall remain on

disability inactive status until such time as he can demonstrate by clear and

convincing evidence that any disabilities have been removed.

         (3)   The Respondent shall not practice law in this State and shall notify any

other state in which he is barred of this order.

         (4)   Any disciplinary proceedings are stayed pending further order of this

Court.

         (5)   ODC shall apply to the Court of Chancery for the appointment of a

receiver for Respondent’s law practice pursuant to Procedural Rule 24.

         (6)   The Respondent shall cooperate fully with the Receiver or ODC,

including, but not limited to, any and all requests related to the transfer of his

electronic case management system, electronic or hard copy files, and financial

books and records, or any other request by the Receiver or ODC.

         (7)   Respondent shall take such action as necessary to cause removal of any

indicia of the Respondent as member of his firm, JPLaw, including removal of

Respondent’s name from firm signage, letterhead or other written forms, removal of

his law firm website from the internet, removal of his law firm’s social media or

internet-based pages, including, but not limited to Face Book and Instagram, and

removal of his law firm’s contact information from any social media or internet web-




                                           2 
 
based referral or “lead” service that provides referral to www.legalmatch.com and

www.familylawrights.net.

      (8)   While on disability inactive status, the Respondent shall be prohibited

from having any contact with clients or prospective clients or witnesses or

prospective witnesses even when acting as a paralegal, legal assistant, or law clerk

under the supervision of a member of the Delaware Bar.

      (9)   Respondent shall not post any information regarding any former client

on any social media or web-based site.

      (10) While on disability inactive status, the Respondent shall not: (a) share

in any legal fees arising from clients or cases referred by him during the period of

suspension to any other lawyer or (b) share in any legal fees earned for services by

others during such period of suspension.

      (11) Respondent shall relinquish his Delaware Bar membership card to the

Clerk of the Supreme Court within three (3) business days.

      (12) This Order shall be made public.




                                           3